                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                            NORTHEASTERN DIVISION


 BRANDON L. JONES #615986,                  )
                                            )
         Plaintiff,                         )
                                            )
 v.                                         )   NO. 2:20-cv-00009
                                            )
 SAMANTHA MCLERRAN, et al.,                 )
                                            )
         Defendants                         )

                                        ORDER
        For the reasons in the Memorandum Opinion, the motion to dismiss by Cookeville

Regional Medical Center (Doc. No. 46) is GRANTED and the Motions to Dismiss of Samantha

McLerran, MD (Doc. No. 29) and Daniel Trivette (Doc. No. 41) are DENIED.

        IT IS SO ORDERED.



                                                ____________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




      Case 2:20-cv-00009 Document 54 Filed 03/26/21 Page 1 of 1 PageID #: 410
